—Judgment unanimously modified on the law and as modified affirmed and matter remitted to Supreme Court for resentencing in accordance with the following Memorandum: Defendant appeals from a judgment convicting him upon a guilty plea of criminal contempt in the first degree (Penal Law § 215.51 [c]), a class E felony. He was sentenced to an indeterminate term of incarceration of IV2 to 3 years. That sentence is illegal. Because defendant was not sentenced as a second felony offender, the minimum term of imprisonment cannot exceed one third of the maximum term (see, Penal Law § 70.00 [3] [b]). Thus, we modify the judgment by vacating the sentence and we remit the matter to Supreme Court for resentencing. (Appeal from Judgment of Supreme Court, Erie County, Tills, J. — Criminal Contempt, 1st Degree.) Present — Green, J. P., Hayes, Hurlbutt and Kehoe, JJ.